Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5947 Page 1 of 38




                                                              EXHIBIT 20




                                                              EXHIBIT 20
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5948 Page 2 of 38




                                   EXHIBIT 20
                                   Page 0587
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5949 Page 3 of 38




                                   EXHIBIT 20
                                   Page 0588
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5950 Page 4 of 38




                                   EXHIBIT 20
                                   Page 0589
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5951 Page 5 of 38




                                   EXHIBIT 20
                                   Page 0590
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5952 Page 6 of 38




                                   EXHIBIT 20
                                   Page 0591
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5953 Page 7 of 38




                                   EXHIBIT 20
                                   Page 0592
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5954 Page 8 of 38




                                   EXHIBIT 20
                                   Page 0593
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5955 Page 9 of 38




                                   EXHIBIT 20
                                   Page 0594
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5956 Page 10 of 38




                                   EXHIBIT 20
                                   Page 0595
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5957 Page 11 of 38




                                   EXHIBIT 20
                                   Page 0596
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5958 Page 12 of 38




                                   EXHIBIT 20
                                   Page 0597
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5959 Page 13 of 38




                                   EXHIBIT 20
                                   Page 0598
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5960 Page 14 of 38




                                   EXHIBIT 20
                                   Page 0599
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5961 Page 15 of 38




                                   EXHIBIT 20
                                   Page 0600
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5962 Page 16 of 38




                                   EXHIBIT 20
                                   Page 0601
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5963 Page 17 of 38




                                   EXHIBIT 20
                                   Page 0602
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5964 Page 18 of 38




                                   EXHIBIT 20
                                   Page 0603
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5965 Page 19 of 38




                                   EXHIBIT 20
                                   Page 0604
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5966 Page 20 of 38




                                   EXHIBIT 20
                                   Page 0605
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5967 Page 21 of 38




                                   EXHIBIT 20
                                   Page 0606
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5968 Page 22 of 38




                                   EXHIBIT 20
                                   Page 0607
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5969 Page 23 of 38




                                   EXHIBIT 20
                                   Page 0608
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5970 Page 24 of 38




                                   EXHIBIT 20
                                   Page 0609
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5971 Page 25 of 38




                                   EXHIBIT 20
                                   Page 0610
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5972 Page 26 of 38




                                   EXHIBIT 20
                                   Page 0611
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5973 Page 27 of 38




                                   EXHIBIT 20
                                   Page 0612
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5974 Page 28 of 38




                                                              EXHIBIT 21




                                                              EXHIBIT 21
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5975 Page 29 of 38


        OTAY MESA DETENTION CENTER                               PAGE 1 OF 6                          POLICY 19-100


        CHAPTER 19:                      RESIDENT WORK PROGRAM
        SUBJECT:                        INMATE/DETAINEE EMPLOYMENT SYSTEM (ICE ONLY)
        SUPERSEDES:                     SEPTEMBER 1, 2015
        EFFECTIVE DATE:                 JUNE 30, 2017


        APPROVED:                       SIGNATURE ON FILE
                                        F. E. FIGUEROA
                                        WARDEN


        19-100.1      POLICY:
                      It is the policy of this facility to provide a detainee work assignment plan that provides for
                      detainee labor, subject to the number of work opportunities available, and within the
                      constraints of the safety, security and good order of the facility.(4-ALDF-5C-06) Detainee
                      working conditions comply with all applicable federal, state, or local work safety laws and
                      regulations. (4-ALDF-5C-11)
        19-100.2      AUTHORITY:
                      Facility Policy
        19-100.3      DEFINITIONS:
                      None
        19-100.4      PROCEDURES:
                      PROCEDURES INDEX

                          SECTION                           SUBJECT
                             A          Voluntary Work Program
                             B          Work Outside the Secure Perimeter
                             C          Personal Housekeeping Required
                             D          Detainee Selection
                             E          Special Details
                             F          Discrimination in Hiring Prohibited
                             G          Physically and Mentally Challenged Detainees
                             H          Hours of Work
                             I          Number of Details in One Day
                             J          Establishing Detainee Classification Level
                             K          Compensation
                             L          Removal of Detainee From Work Detail
                             M          Detainee Responsibility
                             N          Detainee Training and Safety
                             0          Detainee Injury and Reporting Procedures

                      A       VOLUNTARY WORK PROGRAM
                              1.         Detainees shall be provided the opportunity to participate in a voluntary work
                                         program.
                              2.        There are a variety of work assignments that afford detainees an opportunity
                                        to develop good work habits and attitudes. (4-ALDF-5C-06)
                                        a.       Approved work assignments shall be identified in the 18-100CC Work
                                                 and Program Plan Guidelines.



                             Proprietary Information — Not For Distribution — Copyrighted
                                  Property of CoreCivic Otay Mesa Detention Center


                                                                                                       CC0G00002817
                                                  EXHIBIT 21
                                                  Page 0613
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5976 Page 30 of 38


        OTAY MESA DETENTION CENTER                       PAGE 2 OF 6                             POLICY 19-100


                         3.      The detainee's classification level shall determine the type of work
                                 assignment for which he/she is eligible.
                                 a.      Generally, high custody detainees shall not be given work
                                         opportunities outside their housing units/living areas.
                         4.      Detainee performance is regularly evaluated and recorded.
                                 a.      Detainees receive written recognition of competencies that they
                                         acquire.(4-ALDF-5C-10)
                   B.    WORK OUTSIDE THE SECURE PERIMETER
                         1.      ICE detainees may not work outside the secure perimeter of non-dedicated
                                 IGSA facilities.
                         2.      Low custody detainees may work outside the secure perimeter on facility
                                 grounds.
                                 a.     They must be directly supervised at a ratio of no less than one staff
                                        member to four detainees.
                                 b.     The detainee shall be in sight and sound of that staff member at all
                                        times.
                   C.    PERSONAL HOUSEKEEPING REQUIRED
                         Work assignments are voluntary; however, all detainees are responsible for personal
                         housekeeping.
                         1.      Detainees are required to maintain their immediate living areas in a neat and
                                 orderly manner by:
                                 a.      Making their beds daily;
                                 b.      Stacking loose papers;
                                 c.      Keeping the floor free of debris and dividers free of clutter; and
                                 d.      Refraining from hanging/draping clothing, pictures, keepsakes, or
                                         other objects from beds, overhead lighting fixtures, or other furniture.
                   D.    DETAINEE SELECTION
                         1.      Selection of work detail volunteers shall be in accordance with policy 18-100
                                 Classification, Housing, Work and Program Plan.
                         2.      The primary factors in hiring a detainee as a worker shall be his/her
                                 classification level and the specific requirements of the job.
                                 a.      Staff shall present the detainee's name to the Shift Supervisor or the
                                         requesting department head.
                                 b.     The Shift supervisor or department head shall review the detainee's
                                        classification and other relevant documents in the detainee's
                                        detention file.
                                 c.     The Shift Supervisor or department head shall assess the detainee's
                                        language skills because these skills affect the detainee's ability to
                                        perform the specific requirements of the job under supervision.
                                         i.      To the extent possible, work opportunities shall be provided
                                                 to detainees who are able to communicate with supervising
                                                 staff effectively and in a manner that does not compromise
                                                 safety and security.


                        Proprietary Information — Not For Distribution — Copyrighted
                             Property of CoreCivic Otay Mesa Detention Center


                                                                                                 CC0G00002818
                                          EXHIBIT 21
                                          Page 0614
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5977 Page 31 of 38


        OTAY MESA DETENTION CENTER                         PAGE 3 OF 6                            POLICY 19-100


                                 d.       Inquiries to staff about the detainee's attitude and behavior may be
                                          used as a factor in the supervisor's selection.
                         3.      Staff shall explain the rules and regulations as well as privileges relating to
                                 the detainee worker's status.
                   E.    SPECIAL DETAILS
                         Detainees may volunteer for temporary work details that occasionally arise. The
                         work, which generally lasts from several hours to several days, may involve labor-
                         intensive work.
                   F.    DISCRIMINATION IN HIRING PROHIBITED
                         There is no discrimination regarding administrative decisions or program access.
                         Detainees shall not be denied voluntary work or program access opportunities on the
                         basis of such factors as a detainee's race, religion, national origin, gender, sexual
                         orientation or disability.(4-ALDFO6B-02)
                   G.    PHYSICALLY AND MENTALLY CHALLENGED DETAINEES
                         The facility shall allow, where possible, detainees with disabilities to participate in the
                         voluntary work program in appropriate work assignments.(4-ALDF-5C-06)
                         Consistent with the procedures outlined in ICE PBNDS 4.8 "Disability Identification,
                         Assessment, and Accommodation," the facility shall provide reasonable
                         accommodations and modifications to its policies, practices, and/or procedures to
                         ensure that detainees with disabilities have an equal opportunity to access,
                         participate in, and benefit from the voluntary work programs.
                   H.    HOURS OF WORK
                         1.      Detainees who participate in the volunteer work program are required to work
                                 according to a schedule.
                         2.      The detainee work day will approximate the workday in the community.(4-
                                 ALDF-5C-10)
                                 a.       The normal scheduled workday for a detainee employed full time is a
                                          maximum of eight (8) hours. Detainees shall not be permitted to work
                                          in excess of eight (8) hours daily, forty (40) hours weekly.
                         3.      Unexcused absences from work or unsatisfactory work performance may
                                 result in removal from the voluntary work program.
                   I.    NUMBER OF DETAILS IN ONE DAY
                         1.      The Facility Administrator may restrict the number of work details permitted a
                                 detainee during one day.
                         2.      In SPCs, CDFs, and dedicated IGSAs a detainee may participate in only one
                                 work detail per day.
                   J.    ESTABLISHING DETAINEE CLASSIFICATION LEVEL
                         If the facility cannot establish the classification level in which the detainee belongs,
                         the detainee shall be ineligible for the voluntary work program.
                   K.    COMPENSATION
                         Detainees will be compensated one dollar ($1.00) per day.(4-ALDF-5C-12)
                   L.    REMOVAL OF DETAINEE FROM WORK DETAIL
                         1.      A detainee may be removed from a work detail for such causes as:


                        Proprietary Information — Not For Distribution — Copyrighted
                             Property of CoreCivic Otay Mesa Detention Center


                                                                                                   CC0G00002819
                                           EXHIBIT 21
                                           Page 0615
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5978 Page 32 of 38


        OTAY MESA DETENTION CENTER                        PAGE 4 OF 6                             POLICY 19-100


                                 a.      Unsatisfactory performance;
                                 b.      Disruptive behavior, threats to security, etc.;
                                 c.      Physical inability to perform the essential elements of the job due to
                                         a medical condition or lack of strength;
                                 d.      Prevention of injuries to the detainee; and/or
                                 e.      A removal sanction imposed by the Institutional Disciplinary Panel for
                                         an infraction of a facility rule, regulation or policy.
                         2.      When a detainee is removed from a work detail, the Facility Administrator
                                 shall place written documentation of the circumstances and reasons in the
                                 detainee detention file.
                         3.      Detainees may file a grievance to the local Field Office Director or Facility
                                 Administrator if they believe they were unfairly removed from work, in
                                 accordance with ICE PBNDS 6.2 Grievance System and CoreCivic policy 14-
                                 5 Inmate/Resident Grievance Procedures.
                   M.    DETAINEE RESPONSIBILITY
                         1.      Detainees will be provided information about on-the-job responsibilities and
                                 reporting procedures.
                         2.      The detainee is expected to be ready to report for work at the required time
                                 and may not leave an assignment without permission.
                                 a.      The detainee shall perform all assigned tasks diligently and
                                         conscientiously.
                                 b.      The detainee may not evade attendance and performance standards
                                         in assigned activities nor encourage others to do so.
                                 c.      The detainee shall exercise care in performing assigned work, using
                                         safety equipment and taking other precautions in accordance with the
                                         work supervisor's instructions.
                                 d.      In the event of a work-related injury, the detainee shall notify the
                                         work supervisor, who shall immediately implement injury-response
                                         procedures.
                         3.      Detainees wishing to change their programming are to notify unit staff or a
                                 Shift Supervisor.
                   N.    DETAINEE TRAINING AND SAFETY
                         1.      A detainee shall not undertake any assignment before signing a 19-100A
                                 Detainee Voluntary Work Program Agreement that, among other things,
                                 confirms that the detainee has received and understood training from the
                                 supervisor about the work assignment.
                                 a.      The voluntary work program agreement shall be placed in the
                                         detainee's detention file.
                         2.      All department heads, in collaboration with the facility's safety/training officer,
                                 will develop and institute appropriate training for all detainee workers.
                         3.      The voluntary work program shall operate in compliance with the following
                                 codes and regulations:
                                 a.      Occupational Safety and Health Administration (OSHA) regulations;



                        Proprietary Information — Not For Distribution — Copyrighted
                             Property of CoreCivic Otay Mesa Detention Center


                                                                                                  CC0G00002820
                                           EXHIBIT 21
                                           Page 0616
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5979 Page 33 of 38


        OTAY MESA DETENTION CENTER                          PAGE 5 OF 6                            POLICY 19-100


                                   b.       National Fire Protection Association 101 Life Safety Code; and
                                  c.        International Council Codes (ICC).
                          4.      The facility Fire Safety Manager is responsible for providing access to
                                  complete and current versions of the documents listed above.
                          5.      Upon a detainee's assignment to a job or detail, the supervisor shall provide
                                  thorough instructions regarding safe work methods and, if relevant,
                                  hazardous materials, including:
                                  a.        Safety features and practices demonstrated by the supervisor; and
                                   b.       Recognition of hazards in the workplace, including the purpose for
                                            protective devices and clothing provided, reporting deficiencies to
                                            their supervisors (staff and detainees who do not read nor understand
                                            English shall not be authorized to work with hazardous materials).
                          6.      For a food service assignment, medical staff, in conjunction with the
                                  I mmigration Health Services Corp, shall ensure that detainees are medically
                                  screened and certified before undertaking the assignment.
                          7.      The facility shall provide detainees with safety equipment that meets OSHA
                                  and other standards associated with the task performed.
                   0.     DETAINEE INJURY AND REPORTING PROCEDURES
                          1.      ICE/ERO will be immediately notified in the event of an on-the-job detainee
                                  injury.
                          2.      If a detainee is injured while performing his/her work assignment:
                                  a.        The work supervisor shall immediately notify facility medical staff.
                                            i.      In the event the accident occurs in a facility that does not
                                                    provide twenty-four (24) hour medical care, the supervisor
                                                    shall contact the on-call medical officer for instructions.
                          3.      First aid shall be administered as necessary.
                          4.      Medical staff shall determine what treatment is necessary and where that
                                  treatment shall take place.
                          5.      The work supervisor shall complete a detainee accident report and submit it
                                  to the Facility Administrator for review and processing and file it in the
                                  detainee's detention file and A-file.
        19-100.5   REVIEW:
                   This policy will be reviewed annually by the Chief of Security who will recommend necessary
                   changes to the Facility Administrator.
        19-100.6   APPLICABILITY:
                   All Facility Employees
        19-100.7   APPENDICES:
                   18-100CC       Work and Program Plan Guidelines
        19-100.7   APPENDICES:
                   18-100CC        Work and Program Plan
        19-100.8   ATTACHMENTS:



                         Proprietary Information — Not For Distribution — Copyrighted
                              Property of CoreCivic Otay Mesa Detention Center


                                                                                                   CCOG00002821
                                             EXHIBIT 21
                                             Page 0617
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5980 Page 34 of 38


        OTAY MESA DETENTION CENTER                        PAGE 6 OF 6                    POLICY 19-100


                   1 9-100A       Detainee Voluntary Work Program Agreement (English/Spanish)
                   1 9-100B       Detainee Safety Rules (English/Spanish)
                   1 9-100C       Detainee Volunteer Criteria Checklist
        19-100.9   REFERENCES:
                   CoreCivic Policy 8-5 Control of Hazardous Chemicals/Materials
                   ACA Standards. The ACA Standards for this facility are:
                   4-ALDF- 5C-06, 5C-08, 5C-10. 5C-11, 5C-12, and 6B-02
                   I CE 2011 Performance-Based National Detention Standards (with 2013 Errata and 2016
                   Revisions)
                    •   4.8 Disability Identification, Assessment, and Accommodation
                    •    5.8 Voluntary Work Program




                        Proprietary Information — Not For Distribution — Copyrighted
                             Property of CoreCivic Otay Mesa Detention Center


                                                                                          CC0G00002822
                                           EXHIBIT 21
                                           Page 0618
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5981 Page 35 of 38



                 Detainee/Inmate Voluntary Work Program Agreement
                           San Diego Correctional Facility

   Detainees/Inmates that participate in the volunteer work program will not be permitted to work in
   excess of seven (7) hours daily or forty (40) hours weekly.

   Detainees/Inmates that participate in the volunteer work program are required to work according to an
   assigned work schedule and to participate in all work related training. Unexcused absence from work
   or unsatisfactory work performance could result in removal from the voluntary work program.
   Detainees/Inmates must adhere to all safety regulations and to all medical and grooming standards
   associated with the work assignment. Compensation will be $1.00 per day.

    I,                                 , A# or Reg.#                               have read, and
          Detainee/Inmate Name
   understand. I will comply with the above. I have received and understand relevant safety
   training regarding my work assignment.


         Work Assignment


     Detainee/Inmate Signature                                            Date

    Staff Signature                                                       Date



                Detendio/Prisionero acuerdo de Programa de Trabajo Voluntario
                            Facilidad de Correccion en San Diego

   Detenido/Prisionero que participa en el programa de trabajo voluntario no se le permitira trabajar en
   el exceso de (7) horas diarias o (40) horas a la semana.

   Detenido/Prisioneros que participen en el programa de trabajo voluntario requieren que trabajen
   segun el horario indicado y que participen en todas las clases de entrenamiento relacionado al
   trabajo. Faltas sin excusas del trabajo o mala conducta de trabajo puede resultar en removerlo del
   programa voluntario de trabajo. Detenidos/Prisioneros tienen que adherirse a todas las regulaciones
   de seguridad y todas las normas de medico y limpieza asociado con el trabajo asignado.
   Compensacion sera $1.00 por dia.

   Yo,                                        , A# or Reg.#                            yo he
   leido, entiendo y estoy de acuerdo a cumplir con todo. Recivi y entiendo el entrenamiento de
   seguridad relevante a my trabajo indicado.


          Trabajo indicado

    Firma de Detenido/Prisionero                                            Fecha

    Staff Signature                                                         Date

                                                                                                    19-100A




                                                                                               CC0G00030902
                                               EXHIBIT 21
                                               Page 0619
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5982 Page 36 of 38




                              SAN DIEGO CORRECTIONAL FACILITY
                               INMATE/DETAINEE SAFETY RULES

   Each new commitment will be required to read and sign the below safety
   regulations. In the event the inmate/detainee cannot read, the regulations
   will be read and explained to him/her, and this will be indicated in the
   signature area. If, for any reason, an inmate/detainee refuses to sign, it
   will be noted on the bottom portion of this form.

           DISCIPLINARY ACTION MAY RESULT FROM FAILURE
               TO FOLLOW THESE SAFETY REGULATIONS:
   1. Every effort will be made to provide a safe environment for inmates/detainees incarcerated in the facility.
        Matters relating to occupational safety and health policy and practice will adhere to state and local codes.
        Compliance with established safety practices will be the responsibility of each CCA employee, inmate and
        detainee.
   2. It is the responsibility of each inmate/detainee worker to use the safety equipment issued to protect them
        against physical injury and/or health hazards. Make certain you follow instructions for properly wearing
        required personal protective equipment, such as goggles, aprons, and arm guards before you begin an
        operation.
   3. Hearing protection must be worn on all workstations designated as high noise level areas.
   4. You must wear work or safety shoes, when instructed to do so.
   5. Report all safety hazards immediately to your work supervisor. Do not continue to work in any area or on
        any machinery or equipment that is deemed unsafe or improperly guarded by the work supervisor. If your
        work supervisor does not agree that an unsafe work condition exists, you should report the information to
        the Safety Officer, either verbally or in writing.
   6. Inmates/detainees will perform only work that is assigned to them. Operation of equipment, or performing
        any operation that has not been specifically assigned, is strictly forbidden.
   7. Operating equipment without using the safety guard(s) provided or removal of the safety guard(s) is
        forbidden.
   8. The fabrication or repair of personal items using CCA equipment is against safety regulations and is
        prohibited.
   9. Do not try to adjust, oil, repair, or perform any maintenance on any machine while it is in motion. Stop the
        machine first. Use the lockout devices where possible.
   10. Inmate/detainees who are injured while performing their assigned duties will immediately report such injury
        to their work supervisor (staff member). Report a work injury to your supervisor or any other staff member,
        immediately.
   1 1. It is the responsibility of each inmate/detainee worker to exercise care, cooperation, and common sense in
        conducting his/her assigned work. Horseplay on the job or in this facility will not be tolerated.
   12. Cell and dayroom fixtures and furniture (chairs, tables, etc.) will not be used as ladders or stepstools for any
        reason.


                 "I HAVE READ AND UNDERSTAND THE ABOVE SAFETY RULES"



     Inmate/detainee Signature                         Number                                  Date


       Staff Witness Signature                           Title                                  Date
                                                                                                         Form 19-100B



                                                                                                           CC0G00030905
                                                     EXHIBIT 21
                                                     Page 0620
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5983 Page 37 of 38


   CCNSAN DIEGO CORRECTIONAL FACILITY



                    CORRECTIONS CORPORATION OF AMERICA
                      SAN DIEGO CORRECTIONAL FACILITY

                         HAZARDOUS CHEMICAL
                      TRAINING ACKNOWLEDGEMENT

    1 YOU HAVE THE RIGHT TO INFORMATION CONCERNING HAZARDOUS
      CHEMICALS THAT YOU MAY BE EXPOSED TO IN YOUR WORKPLACE

   2 MATERIAL SAFETY DATA SHEETS(MSDS), ARE AVAILABLE TO ALL
     EMPLOYEES, INMATES/DETAINEES, THEIR DESIGNATED
     REPRESENTATIVE, AND TREATING HEALTH CARE WORKERS UPON
     REQUEST, AND AT THE LOCATION WHERE THE MATERIAL IS STORED

   3 ALL CONTAINERS OF HAZARDOUS CHEMICALS MUST BE LABELED WITH
     CHEMICAL NAME(S), APPROPRIATE WARNINGS, AND MANUFACTURERS
     NAME AND ADDRESS

   4 YOU MAY NOT BE DISCHARGED FROM YOUR JOB OR DISCIPLINED FOR
     SEEKING INFORMATION ABOUT ANY HAZARDOUS CHEMICAL

   5. IF PERSONAL PROTECTIVE EQUIPMENT OR SPECIAL INSTRUCTIONS
      ARE NEEDED BEFORE USING A CHEMICAL THIS INFORMATION WILL BE
      PROVIDED BY YOUR SUPERVISOR.

   6. USE ALL CHEMICALS ACCORDING TO THE MANUFACTURER'S
      RECOMMENDATIONS. IF YOU HAVE, ANY QUESTIONS ASK YOUR
      SUPERVISOR.

      I HAVE RECEIVED THE HAZARDOUS COMMUNICATIONS TRAINING AS
      DESCRIBED IN THE WRITTEN HAZARD COMMUNICATIONS PROGRAM
      AND THE INSTRUCTOR ANSWERED ANY QUESTIONS THAT I MAY HAVE
      HAD.

   SIGNATURE OF INMATE/DETAINEE                            SIGNATURE OF INSTRUCTOR


   INMATE/DETAINEE               A or Reg #                    DATE


                                                                                19-100C




                                                                              CC0G00030911
                                              EXHIBIT 21
                                              Page 0621
Case 3:17-cv-01112-JLS-NLS Document 118-6 Filed 07/11/19 PageID.5984 Page 38 of 38




                                                        Removal from Work Detail

 Detainee Name                                                                             A#

 Position                                                                                      Housing


 A inmate / detainee was removed from a work detail for the following reason:

 Please check one of the below reasons removal is required
                Unsatisfactory performance;

                 Disruptive behavior, threats to security, etc.;

                 Physical inability to perform all functions required by the job, whether because of a lack of
                 strength or a medical condition;

                 Prevention of injuries to the detainee;

                 A removal sanction imposed by the Institutional Disciplinary Panel for an infraction of a
                 facility rule, regulation, or policy.

                 Other (describe)




            Supervisor Requesting Removal                                           Date


            Unit Manager                                                            Date

  Addition Comments:




                              ri[it/Heidi y IlIlUIllIdLIUlI — IVIAL rIJI IJISILI IL/UHL/II —       iyineu — rIUpeLLy UIl•l•M




                                                                                                                               CC0G00030913
                                                            EXHIBIT 21
                                                            Page 0622
